

AGREEMENT REGARDING
COMPENSATION ON CHANGE OF CONTROL
(As Amended and Restated)


This Agreement was initially made and entered into on the 17 day of August, 2004
(the “Effective Date”), by and between PAC-WEST TELECOMM, INC., a California
corporation, (the “Company”) and Todd Putnam, (“Executive”) who is employed by
the Company at will as its Chief Information Officer. This Agreement is being
amended and restated in its entirety effective this 30 day of August, 2006.
WHEREAS, the Board of Directors of Company (the “Board”) deem it to be in the
best interests of the Company that the possibility of a future Change of Control
(as hereinafter defined) exists and that the potential, or the occurrence of a
Change of Control can result in significant distraction of key personnel because
of the corporate and personal uncertainties inherent in such a situation; and
WHEREAS, the Board has determined that it is of paramount importance and in the
best interests of the Company and its shareholders to retain the services of
Executive in the event of the imminence, or occurrence, of a Change of Control
and to ensure Executive’s continued dedication and efforts in such event without
undue distraction or concern for his or her personal financial and employment
security; and
WHEREAS, in order to assure that Executive remains in the employ of the Company
or any Employer (as hereinafter defined), particularly in the event of a threat,
or the occurrence, of a Change of Control, the Board desires that the Company
enter into this agreement (the “Agreement”) with Executive to provide Executive
with certain benefits in the event of termination of Executive’s employment
within a period beginning nine (9) months before and ending twelve (12) months
following a Change in Control;
NOW, THEREFORE, it is agreed as follows:
1.  Term of Agreement. This Agreement is effective as of the Effective Date and
shall remain in force and effect until the first anniversary of a Change of
Control; provided, however, that the Company shall in all events remain liable
to provide any amounts or benefits to which Executive became entitled hereunder
prior to such anniversary.

--------------------------------------------------------------------------------


2.  Definitions. For the purposes of this Agreement, the following definitions
shall apply:
(a)  “Base Salary” shall mean the highest annual base salary paid to Executive
between the Effective Date and the Termination Date (as hereinafter defined).
(b)  “Cause” shall mean the termination of Executive due to:
(i)  Executive’s theft or embezzlement, or attempted theft or embezzlement, of
money or property of the Company or any of its affiliates, Executive’s
perpetration or attempted perpetration of fraud, or Executive’s participation in
a fraud or attempted fraud, on the Company or any of its affiliates or
Executive’s unauthorized appropriation of, or Executive’s attempt to
misappropriate, any tangible or intangible assets or property of the Company or
any of its affiliates;
(ii)  Executive’s conviction or commission of a felony or conviction for any
crime involving acts which tend to insult or offend community moral standards or
public decency or that materially and adversely affect the reputation or
business activities of the Company or its affiliates;
(iii)  Executive’s substance abuse, including abuse of alcohol or use of illegal
narcotics, or other illegal drugs or substances, for which Executive fails to
undertake and maintain treatment within fifteen (15) days after requested by the
Company; or
(iv)  Executive’s refusal to carry out any lawful instructions of the Chief
Executive Officer or the Board of Directors that are consistent with a
reasonable, legitimate business purpose following receipt of written notice of
such instructions from the Chief Executive Officer.
(c)  “Change of Control” shall mean any of the following transactions:

--------------------------------------------------------------------------------


(i)  The consummation of a consolidation or merger of the Company in which the
Company is not the surviving entity, or pursuant to which the shares of the
Company’s common voting equity are to be converted to cash, securities or other
property, other than any such merger or consolidation in which the shareholders
of the Company prior to such merger or consolidation own at least 50% of the
voting equity of the successor entity following such merger or consolidation.
For the purposes of this Agreement, a consolidation or merger with a corporation
which was a wholly-owned direct or indirect subsidiary of the Company
immediately before the consolidation or merger is not a Change of Control;
(ii)  The sale, lease, exchange or other transfer (in one transaction or a
series of transactions) of all or substantially all of the Company’s assets,
other than a sale or exchange in which the acquiring party is an affiliate of
the Company in which at least 51%of the voting equity is held (directly or
indirectly) by the shareholders of the Company; or
(iii)  Any person, as that term is used in Section 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities of the Company under an employee benefit plan of the Company, a
direct or indirect wholly owned subsidiary of the Company or any other company
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of the Company’s common
voting equity), is or becomes the beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act), directly or indirectly of 50% or more of the
Company’s (or a successor’s) then outstanding common voting equity.
(d)  “COBRA” shall mean the Consolidated Omnibus Reconciliation Act of 1985, as
amended.

--------------------------------------------------------------------------------


(e)  “Demoted” shall mean circumstances in which the any of the following events
or conditions take place without the written consent of Executive:
(i)  Executive’s Base Salary is reduced from its then current level; or
(ii)  A significant diminution in Executive’s title, duties or responsibilities.
(f)  “Employer” shall mean the Company, or any parent, subsidiary, or affiliate
of the Company (as defined pursuant to sections 414(b) or 414(c) of the Internal
Revenue Code, as amended) or successor thereto, for which Executive performs
services or is employed, from time to time.
(g)  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(h)  “Termination Date” shall mean the effective date of any voluntary or
involuntary termination of Executive’s employment.
3.  Compensation on Change of Control. In the event that Executive is Demoted or
the employment of Executive is involuntarily terminated by the Company or its
successor without Cause at any time during the twenty-one (21) month period
beginning nine (9) months prior to the effective date of a Change of Control and
ending twelve (12) months after the effective date of a Change of Control (the
“Applicable Period”), Executive shall be entitled to receive (i) a lump sum
payment equal to 150% of Executive’s Base Salary; and (ii) payment (or
reimbursement to the extent necessary) by the Company of twelve (12) months of
COBRA coverage premiums for the continuation of medical and dental and vision
coverage on Executive, Executive’s spouse and dependents, to the extent elected
by Executive and subject to Executive’s continued eligibility for such COBRA
coverage, with all such payments subject to applicable income and employment tax
withholding obligations. In the event that Executive is Demoted or the
employment of Executive is involuntarily terminated by the Company without Cause
within nine (9) months prior to the effective date of a Change of Control, the
payments described above shall be made at the time of the Change of Control. In
the event that Executive is Demoted or the employment of Executive is
involuntarily terminated by the Company or its successor without Cause within
twelve (12) months after the effective date of a Change of Control, the payments
described above shall be made at the time Executive is Demoted or the employment
of Executive is involuntarily terminated without Cause.
Notwithstanding the foregoing, the Company shall have the authority to delay any
payments made pursuant to this Section 3 to the extent it deems necessary or
appropriate to comply with Section 409A(a)(2)(B)(i) of the Internal Revenue Code
of 1986, as amended (the “Code”) (relating to payments made to certain “key
employees” of certain publicly-traded companies); in such event, any payments to
which Executive would otherwise be entitled during the six (6) month period
following the Termination Date will be paid on the first business day following
the expiration of such six (6) month period.

--------------------------------------------------------------------------------


4.  Limitations. No benefits shall be paid to Executive in the event of
termination for cause, retirement, or voluntary resignation, except in the case
of either a voluntary resignation and\or retirement following Demotion of
Executive during the Applicable Period.
5.  Joint and Several Liability. Each entity included in the definition of
“Employer” and any successors or assigns shall be jointly and severally liable
with the Company under this Agreement.
6.  Section 280G Parachute Payments.
(a)  In the event that the payments and other benefits provided to Executive
pursuant to this Agreement and any other agreement, benefit, plan, or policy of
the Company (i) constitute “parachute payments” within the meaning of Section
280G of the Code and (ii) but for this Section 6, such payments and benefits
would be subject to the excise tax imposed by Section 4999 of the Code, then
Executive’s payments and other benefits under this Agreement and any other
agreement, benefit, plan, or policy of the Company shall be payable either:
(a) in full; or (b) as to such lesser amount which would result in no portion of
such payments and other benefits being subject to excise tax under Section 4999
of the Code, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the receipt by Executive on an after-tax basis, of the
greatest amount of payments and other benefits under this Agreement and any
other agreement, benefit, plan, or policy of the Company.
(b)  Any determination required under this Section 6 shall be made in writing by
the Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
Section 6, the Accountants shall make reasonable assumptions and approximations
concerning applicable taxes and shall rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants shall reasonably request in order
to make a determination under this Section 6. The Company shall bear all costs
the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 6.
7.  Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California without giving
effect to the conflict of law principles thereof.

--------------------------------------------------------------------------------


8.  Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Company, its successors and assigns, and the Company shall
require any successor or assign to expressly assume and agree to perform the
obligations of Company hereunder to the same extent that Company would be
obligated to perform if no such succession or assignment had taken place
assuming the existence of a Change of Control. The term Company as used herein
shall include such successors and assigns. The terms “successors and assigns” as
used herein shall mean a corporation or other entity acquiring all of the stock
or all or substantially all of the assets and business of the Company whether by
operation of law or otherwise.
9.  Entire Agreement\Severability. This Agreement constitutes the entire
agreement between Company and Executive with respect to the matters covered and
supersedes all prior agreements with respect thereto, including, but not limited
to, the Agreement Regarding Compensation on Change of Control between Company
and Executive, dated August 17, 2004. The individual provisions of this
Agreement shall be deemed severable, and the invalidity or unenforceability of
any provision hereof shall not affect the validity or enforceability of the
other provisions hereof.
Notwithstanding the foregoing, Executive acknowledges that the Company, in the
exercise of its sole discretion and without the consent of Executive, may amend
or modify this Agreement in any manner and delay the payment of any severance or
other benefits payable pursuant to this Agreement to the minimum extent
necessary to meet the requirements of Section 409A of the Code as amplified by
any Internal Revenue Service or U.S. Treasury Department guidance as the Company
deems appropriate or advisable.

 
 


--------------------------------------------------------------------------------





 
10.  Attorneys Fees. In any action or proceeding to enforce or interpret the
provisions of this Agreement, the prevailing party shall be entitled to recover
its attorney fees and costs including attorney fees and costs associated with
any mediation, arbitration, court trial or proceedings and including fees and
costs on appeal.


COMPANY:      EXECUTIVE:


PAC-WEST TELECOMM, INC.


By: /s/ Henry Carabelli                /s/ Todd Putnam 
            

--------------------------------------------------------------------------------

